Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/24/2019, 3/24/2020 and 5/21/2020 have been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 3, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. PG-Publication # 2007/0071239), in view of Payette et al. (U.S. PG-Publication # 2014/0372591).


          Consider claims 1 and 15, Fang et al. clearly disclose a communication system for implementing policy control, comprising a session management function entity, a user plane function entity, and a policy control function entity, wherein:
session manager 235)) function entity is configured to:
              receive a service policy identifier from user equipment (fig. 2 (220/230/235), par. 29 (The policy parser 230 detects the first-protection-policy identifier and provides this identifier to the session manager 235)); 
              send the service policy identifier to the policy control function entity (fig. 2 (257/250), par. 29 (The session manager 235 provides the first-protection -policy identifier to the license generator 240)); 
              receive a service policy that is sent by the policy control function entity and that corresponds to the service policy identifier (fig. 2 (250/257/235), par. 29 (The session manager 235 provides the first-protection -policy identifier to the license generator 240 and receives from the license generator a first license including the first-protection-policy definition and a first encryption key)); and 
              send the service policy to the user plane function entity (fig. 2 (210), par. 29 (the session manager 235 provides the first license to the client via one or more of the communication media 215, 257));
         the policy control function entity is configured to:
              receive the service policy identifier sent by the session management function entity (fig. 2 (257/250), par. 29 (The session manager 235 provides the first-protection -policy identifier to the license generator 240 and receives from the license generator a first license including the first-protection-policy definition and a first encryption key)); and
              send the service policy corresponding to the service policy identifier to the session management function entity (par. 29 (The session manager 235 provides the first-protection -policy identifier to the license generator 240 and receives from the license generator a first license including the first-protection-policy definition and a first encryption key)); and
         the user plane function entity is configured to:
              receive the service policy sent by the session management function entity (fig. 2 (260), par. 30 (After receiving confirmation from the client device 210 that the client device is enabled to enforce the first protection policy, the license generator 240 begins encrypting the first portion of the content stream with the first key and the session manager 235 provides to the buffer 260, via the communication medium 215, the encrypted content stream)); and
              perform, according to the service policy, policy control on a data packet sent by the user equipment (par. 30 (After the buffer 260 has filled, the license manager 270 decrypts the content stream using the first key. The media receiver 265 applies to the stream the protections associated with the first protection policy, renders the decrypted stream, and outputs the rendered stream to the presentation device 225)).
          However, Fang et al. do not specifically disclose the policy control function entity and the user plane function entity.
          In the same field of endeavor, Payette et al. clearly show:
          the policy control function entity (par. 68 (system 100 may comprise 3rd Generation Partnership Project (3GPP) Policy Control)) and the user plane function entity (par. 38 (Media service gateway 135 may receive data from various network elements in the mobile data network 160, for example, user plane data and control plane data. Generally, user plane data may be considered to be application data, such as media data), fig. 3 (1232), par. 164 (Packet processing elements 1230 may be generally configured to analyze user plane traffic across all layers of the TCP/IP (or UDP/IP, or other equivalent) networking stack and identify media traffic via user plane processor 1232)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show the policy control function entity and the user plane function entity, as taught by Payette, so that network traffic can be managed more efficiently.



          Consider claim 10, Fang et al. clearly disclose a communication device, for implementing policy control, comprising: 
           at least one processor; and a memory storing computer-executable instructions (par. 9 (FIG. 3 is a flow diagram of a computer-executable method)), wherein the computer-executable instructions, when executed by the at least one processor (par. 14 (multiprocessor systems, microprocessor-based system)), instruct the at least one processor to: 
           construct a control plane message or user plane data, wherein the control plane message or the user plane data comprises a service policy identifier (fig. 2 (220/230/235), par. 29 (The policy parser 230 detects the first-protection-policy identifier and provides this identifier to the session manager 235)); and 
           send the control plane message or the user plane data to a core network (fig. 2 (220/230/235), par. 29 (The policy parser 230 detects the first-protection-policy identifier and provides this identifier to the session manager 235)). 
          However, Fang et al. do not specifically disclose constructing a control plane message or user plane data. 
          In the same field of endeavor, Payette et al. clearly show: 
          construct a control plane message or user plane data, wherein the control plane message or the user plane data (par. 38 (Media service gateway 135 may receive data from various network elements in the mobile data network 160, for example, user plane data and control plane data. Generally, user plane data may be considered to be application data, such as media data. Conversely, control plane data may be signaling and control information used during a data communication session)));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show constructing a control plane message or user plane data, as taught by Payette, so that network traffic can be managed more efficiently.




          Consider claim 3, and as applied to claim 1 above,
                          claim 17, and as applied to claim 15 above, 
Fang et al. clearly disclose a communication system, wherein:
           the user plane function entity is further configured to receive user plane data from the user equipment, wherein the user plane data comprises the service policy identifier (fig. 2 (260), par. 30 (After receiving confirmation from the client device 210 that the client device is enabled to enforce the first protection policy, the license generator 240 begins encrypting the first portion of the content stream with the first key and the session manager 235 provides to the buffer 260, via the communication medium 215, the encrypted content stream)); and
          the session management function entity is configured to receive a message from the user plane function entity, wherein the message comprises the service policy (fig. 2 (220/230/235), par. 29 (The policy parser 230 detects the first-protection-policy identifier and provides this identifier to the session manager 235), par. 30 (After the buffer 260 has filled, the license manager 270 decrypts the content stream using the first key. The media receiver 265 applies to the stream the protections associated with the first protection policy, renders the decrypted stream, and outputs the rendered stream to the presentation device 225)).




         Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. PG-Publication # 2007/0071239), in view of Payette et al. (U.S. PG-Publication # 2014/0372591), and in view of Ma et al. (U.S. PG-Publication # 2020/0015304). 


          Consider claim 2, and as applied to claim 1 above,
                          claim 16, and as applied to claim 15 above, 
Fang et al. clearly disclose the system as described.
          However, Fang et al. do not specifically disclose a control plane message. 
          In the same field of endeavor, Ma et al. clearly show:                   
          wherein the session management function entity is configured to receive a control plane message, and wherein the control plane message comprises the service policy identifier (par. 217 (determining, by the AMF NF based on the control plane requirement messages corresponding to the plurality of SMF NFs, the control plane connection control policy information of the UE corresponding to the UE ID may be)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show a control plane message, as taught by Ma, so that network traffic can be managed more efficiently.




         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. PG-Publication # 2007/0071239), in view of Payette et al. (U.S. PG-Publication # 2014/0372591), and in view of Frochlich et al. (U.S. PG-Publication # 2012/0052866). 



          Consider claim 4, and as applied to claim 3 above, Fang et al. clearly disclose the system as described.
          However, Fang et al. do not specifically disclose an address of the user plane function entity.
          In the same field of endeavor, Froehlich et al. clearly show:                    
          wherein the user plane function entity is further configured to send an address of the user plane function entity to the user equipment, and wherein the address of the user plane function entity is used for the user equipment to send the user plane data to the user plane function entity (par. 20 (If Direct Tunnel is established, SGSN 23 provides to the RNC 22 the GGSN's User Plane Addresses and TEIDs for uplink data instead of the SGSN's IP Addresses and TEIDs)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show an address of the user plane function entity, as taught by Froehlich, so that network traffic can be managed more efficiently.





         Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. PG-Publication # 2007/0071239), in view of Payette et al. (U.S. PG-Publication # 2014/0372591), and Ku et al. (U.S. PG-Publication # 2010/0232593), and in view of Faccin et al. (U.S. PG-Publication # 2017/0289046). 


          Consider claim 5, and as applied to claim 1 above, 
                          claim 18, and as applied to claim 15 above,
Fang et al. clearly disclose the system as described.
          However, Fang et al. do not specifically disclose allocate a label to the service policy.
          In the same field of endeavor, Ku et al. clearly show:                   
          the session management function entity is further configured to: 
             allocate a label to the service policy corresponding to the service policy identifier (par. 38 (In an aspect, the ICSI tag includes a specific label field that specifies a service indication, such as "Null", "Voice", "VideoShare," or the like, for a communication service associated with the request. Default ICSI tag can be Null, and special label "Null" can specify a default service in accordance with network operator service policy(ies))); and 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show allocate a label to the service policy, as taught by Ku, so that network traffic can be managed more efficiently.
             However, Fang and Ku do not specifically disclose sending the label to the user equipment.
             In the same field of endeavor, Faccin et al. clearly show:
             send the label to the user equipment and the user plane function entity (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502 based on the subscription profile, service/application requirements, and network policies, where each token label is associated with a data session that belongs to a certain QoS policy)), wherein the user equipment adds the label to to-be-sent user plane data (par. 165 (When the UP-GW 516 receives an UL PDU from the UE 502 containing a token label, the UP-GW 516 (in collaboration with control plane entities in the CN 506) verifies the token label, authorizes the packet, and enforces the QoS/applies policies based on the token label)), and wherein the user plane function entity determines the corresponding service policy based on the label (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502 based on the subscription profile, service/application requirements, and network policies, where each token label is associated with a data session that belongs to a certain QoS policy)); and 
           the user plane function entity is further configured to: 
            receive the label (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502); and 
            perform, according to the service policy corresponding to the label, policy (par. 165 (When the UP-GW 516 receives an UL PDU from the UE 502 containing a token label, the UP-GW 516 (in collaboration with control plane entities in the CN 506) verifies the token label, authorizes the packet, and enforces the QoS/applies policies based on the token label)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, show allocate a label to the service policy, as taught by Ku, and show sending the label to the user equipment, as taught by Faccin, so that network traffic can be managed more efficiently.




         Claims 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. PG-Publication # 2007/0071239), in view of Payette et al. (U.S. PG-Publication # 2014/0372591), and in view of Faccin et al. (U.S. PG-Publication # 2017/0289046).



          Consider claim 6, and as applied to claim 1 above,
                          claim 19, and as applied to claim 15 above, 
Fang et al. clearly disclose the system as described.
          However, Fang et al. do not specifically disclose allocating a label to the service policy. 
          In the same field of endeavor, Faccin et al. clearly show:                   
          the session management function entity is further configured to: 
               allocate a label to the service policy corresponding to the service policy identifier (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502)); and 
               send the label to the user plane function entity (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502); and 
         the user plane function entity is further configured to: 
               receive the label (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502); 
               send the label to the user equipment (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502); and 
               perform, according to the service policy corresponding to the label, policy control on the data packet that is sent by the user equipment and that comprises the label (par. 165 (When the UP-GW 516 receives an UL PDU from the UE 502 containing a token label, the UP-GW 516 (in collaboration with control plane entities in the CN 506) verifies the token label, authorizes the packet, and enforces the QoS/applies policies based on the token label)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show allocating a label to the service policy , as taught by Faccin, so that network traffic can be managed more efficiently. 




          Consider claim 7, and as applied to claim 1 above, Fang et al. clearly disclose the system as described.
          receive a request message for subscribing to the service policy by an application server; 
          allocate the service policy identifier to the service policy to which the application server requests to subscribe (fig. 2 (220/230/235), par. 29 (The policy parser 230 detects the first-protection-policy identifier and provides this identifier to the session manager 235)); and  
          send the service policy identifier to the application server (fig. 2 (257/250), par. 29 (The session manager 235 provides the first-protection -policy identifier to the license generator 240)).  
          However, Fang et al. do not specifically disclose receiving a request message for subscribing to the service policy by an application server.  
          In the same field of endeavor, Faccin et al. clearly show:
          receive a request message for subscribing to the service policy by an application server (fig. 8, par. 23 (FIG. 8 is a call flow diagram illustrating an exemplary process for a core network (CN) to establish a quality of service (QoS) policy responsive to, or triggered by, a request from an external application server (AS) or application function (AF)));                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show a request message for subscribing to the service policy by an application server, as taught by Faccin, so that network traffic can be managed more efficiently.



          Consider claim 8, and as applied to claim 7 above, Fang et al. clearly disclose the system as described.
          However, Fang et al. do not specifically disclose a core network .
          In the same field of endeavor, Faccin et al. clearly show: 
          wherein the communication system comprises a core network (fig. 8, par. 23 (FIG. 8 is a call flow diagram illustrating an exemplary process for a core network (CN) to establish a quality of service (QoS) policy responsive to, or triggered by, a request from an external application server (AS) or application function (AF))).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show a core network , as taught by Faccin, so that network traffic can be managed more efficiently.




          Consider claim 9, and as applied to claim 8 above, Fang et al. clearly disclose a communication system, wherein the core network further comprises a network exposure function entity, the network exposure function entity configured to: 
           provide an open interface for the application server; 
           receive the request message for subscribing to the service policy by the application server; 
           send the request message to the policy control function entity (fig. 2 (257/250), par. 29 (The session manager 235 provides the first-protection -policy identifier to the license generator 240));  
           receive the service policy identifier allocated by the policy control function entity (fig. 2 (250/257/235), par. 29 (The session manager 235 provides the first-protection -policy identifier to the license generator 240 and receives from the license generator a first license including the first-protection-policy definition and a first encryption key)); and 
           send the service policy identifier to the application server (fig. 2 (210), par. 29 (the session manager 235 provides the first license to the client via one or more of the communication media 215, 257)). 
          However, Fang et al. do not specifically disclose providing an open interface for the application server.
          In the same field of endeavor, Faccin et al. clearly show:
           provide an open interface for the application server (fig. 8, par. 23 (FIG. 8 is a call flow diagram illustrating an exemplary process for a core network (CN) to establish a quality of service (QoS) policy responsive to, or triggered by, a request from an external application server (AS) or application function (AF))); 
           receive the request message for subscribing to the service policy by the application server (fig. 8, par. 23 (FIG. 8 is a call flow diagram illustrating an exemplary process for a core network (CN) to establish a quality of service (QoS) policy responsive to, or triggered by, a request from an external application server (AS) or application function (AF)));                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show providing an open interface for the application server, as taught by Faccin, so that network traffic can be managed more efficiently.
 





         Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. PG-Publication # 2007/0071239), in view of Payette et al. (U.S. PG-Publication # 2014/0372591) and Faccin et al. (U.S. PG-Publication # 2017/0209046), and in view of Songfack et al. (U.S. PG-Publication # 2007/0043756).


          Consider claim 11, and as applied to claim 10 above, Fang et al. clearly disclose the communication device as described.
          However, Fang et al. do not specifically disclose receiving a control plane message or user plane data from the core network. 
          In the same field of endeavor, Faccin et al. clearly show:                   
           receive a control plane message or user plane data from the core network (fig. 8, par. 23 (FIG. 8 is a call flow diagram illustrating an exemplary process for a core network (CN) to establish a quality of service (QoS) policy responsive to, or triggered by, a request from an external application server (AS) or application function (AF))); and 
           parse the received control plane message or the received user plane data to obtain a label,  
           wherein the received control plane message or the received user plane data comprises the label allocated by the core network to a service policy corresponding to the service policy identifier (par. 164 (the CN 506 may create a token label and transmit the token to the UE 502 based on the subscription profile, service/application requirements, and network policies, where each token label is associated with a data session that belongs to a certain QoS policy)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show receiving a control plane message or user plane data from the core network, as taught by Faccin, so that network traffic can be managed more efficiently.
          However, Fang and Faccin et al. do not specifically disclose parsing the received control plane message 
          In the same field of endeavor, Songfsck et al. clearly show: 
           parse the received control plane message or the received user plane data to obtain a label (par. 100 (When an input from the sensors or the user interface is detected, the machine parses it and obtains individual terms or labels)),                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show parsing the received control plane message, as taught by Songfack, so that network traffic can be managed more efficiently.



           Consider claim 12, and as applied to claim 11 above, Fang et al. clearly disclose the system as described.
           However, Fang et al. do not specifically disclose constructing a data packet.
           In the same field of endeavor, Faccin et al. clearly show:                   
           wherein the computer-executable instructions instruct the at least one processor to: 
           construct a data packet (par. 165 (When the UP-GW 516 receives an UL PDU from the UE 502 containing a token label)); and 
           send the data packet to the core network, wherein the data packet comprises the label, and wherein the core network determines the corresponding service policy based on the label, and performs policy control on the data packet according to the service policy (par. 165 (When the UP-GW 516 receives an UL PDU from the UE 502 containing a token label, the UP-GW 516 (in collaboration with control plane entities in the CN 506) verifies the token label, authorizes the packet, and enforces the QoS/applies policies based on the token label)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show constructing a data packet, as taught by Faccin, so that network traffic can be managed more efficiently.

 


           Consider claim 13, and as applied to claim 10 above, Fang et al. clearly disclose the system as described.
           However, Fang et al. do not specifically disclose interacting with an application server to obtain the service policy identifier.
           In the same field of endeavor, Faccin et al. clearly show:                   
           wherein the computer-executable instructions instruct the at least one processor to: 
           interact with an application server to obtain the service policy identifier (fig. 8, par. 23 (FIG. 8 is a call flow diagram illustrating an exemplary process for a core network (CN) to establish a quality of service (QoS) policy responsive to, or triggered by, a request from an external application server (AS) or application function (AF))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show interacting with an application server to obtain the service policy identifier, as taught by Faccin, so that network traffic can be managed more efficiently.
 

           Consider claim 14, and as applied to claim 10 above, Fang et al. clearly disclose the system as described.
           However, Fang et al. do not specifically disclose the communication device comprises user equipment.
           In the same field of endeavor, Faccin et al. clearly show:                   
           wherein the communication device comprises user equipment (par. 165 (When the UP-GW 516 receives an UL PDU from the UE 502 containing a token label, the UP-GW 516 (in collaboration with control plane entities in the CN 506) verifies the token label, authorizes the packet, and enforces the QoS/applies policies based on the token label)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a communication system for implementing policy control, as taught by Fang, and show the communication device comprises user equipment, as taught by Faccin, so that network traffic can be managed more efficiently.





Conclusion
            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

January 11, 2021